DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"obtaining unit", "attribute pattern reception unit", “setting condition reception unit”, “attribute setting unit”, “initial position setting unit”, “editing process reception unit”, “three-dimensional object data generation apparatus”, and “forming unit”, in claims 1-15.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “if a resolution of the attribute pattern and a resolution of the plurality of voxels are different from each other” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in respond to that …”.

Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in respond to that …”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites:
an attribute setting unit that sets the attribute indicated by the attribute pattern for at least one of the plurality of voxels in accordance with the setting condition.
 The limitation of an attribute setting unit that sets the attribute indicated by the attribute pattern for at least one of the plurality of voxels in accordance with the setting condition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an attribute setting unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an attribute setting unit” language, “sets” in the context of this 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “three-dimensional object data representing a three-dimensional object with a plurality of voxels.” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited obtains ... and receives, that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “data generation apparatus”, "obtaining unit", "attribute pattern reception unit", "setting condition reception unit", "attribute setting unit", are recited at a high level of generality and are 

Regarding claims 2-16, similarly to claim 1, the claims recites sets …, editing …, converts …, forms …, set …, copying …, and setting …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the attribute pattern is one of a plurality of attribute patterns.” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Similar to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited obtained ..., receives …, obtaining …, receiving …, that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “data generation apparatus”, “object forming apparatus”, "obtaining unit", "attribute pattern reception unit", “setting condition reception unit”, “attribute setting unit”, “initial position setting unit”, “editing process reception unit”, “forming unit”,, “non-transitory computer readable medium”, and “computer” are recited at a high level of 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by UTSUNOMIYA US 20170028650 A1.

Regarding claim 1, UTSUNOMIYA teaches a three-dimensional object data generation apparatus (Fig. 1 [0075] the structure forming data generating unit 93) comprising:
an obtaining unit that obtains three-dimensional object data representing a three-dimensional object with a plurality of voxels (Figs. 1 & 14 [0067] [0068] [0198] 3D object Obj model data obtained and used in step S200);

a setting condition reception unit that receives a setting condition for setting the attribute for the three-dimensional object in accordance with the attribute pattern ([0187] [0188] predetermined direction – setting condition); and
an attribute setting unit that sets the attribute indicated by the attribute pattern for at least one of the plurality of voxels in accordance with the setting condition (Figs. 11-14 [0202] [0205] – [0211] the attribute indicated by the attribute patterns are set along the predetermined direction within the 3D object).
UTSUNOMIYA teaches:

    PNG
    media_image1.png
    787
    548
    media_image1.png
    Greyscale

the structure forming data generating unit 93 by executing the driver program of the three-dimensional object forming apparatus 1 stored in the storage unit 94. The structure forming data generating unit 93 performs the structure forming data generating process. …
 [0067] The CPU of the host computer 9 functions as a model data generating unit 92 by executing an application program stored in the storage unit 94. The model data generating unit 92 performs a model data generating process which is a process of generating model data Dat based on information or the like input by an operation of a user of the three-dimensional object forming system 100 performed on the display operation unit 91. 
[0068] The model data Dat is data indicating a shape and color of a model for representing the three dimensional object Obj formed by the three-dimensional object forming apparatus 1.

    PNG
    media_image2.png
    472
    486
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    535
    545
    media_image3.png
    Greyscale

[0198] If the target voxel determining process is started, the determination unit 95 initially rotates one or both of the three-dimensional object Obj and the dither mask DZ around the Z axis such that the direction W1OBJ determined for the three-dimensional object Obj and the direction W1DZ determined for the dither mask DZ are set to be the same direction, as shown in FIGS. 13A to 13C (S200).
[0186] In the target voxel determining process according to the present embodiment, as shown in FIG. 11, in the inside section L-IN of the three-dimensional object Obj, the target voxels VxT are determined such that one or a plurality of pillars K which extends in the Z-axis direction (an example of a “predetermined direction”) is provided. More specifically, in the target voxel determining process according to the present embodiment, the number of pillars K provided in the inside section L-IN of the three-dimensional object Obj, the shapes of the pillars K, and the positions of the pillars K are determined. In FIG. 11, for example, a case where 8 pillars K1 to K8 are provided in the inside section L-IN of the three-dimensional object Obj is shown. 
[0187] In the present embodiment, in order to easily form the pillars K, it is assumed that the pillars K which extend in the Z-axis direction are formed, in other words, the pillars K which extend in the direction in which the structures LY[1] to LY[Q] are stacked are formed. However, the invention is not limited to such an aspect, and the “predetermined direction” as the extending direction of the pillar K may be different from the Z-axis direction.
[0193] FIGS. 13A to 13C are explanatory diagrams for describing the relationship between the plurality of thresholds of the dither mask DZ and the plurality of internal voxels Vx-IN[q] constituting the inside section LIN among the aggregate of voxels Vx indicated by the voxel data VD[[q]. 
each storage element of the dither mask DZ and each internal voxel Vx-IN[q] indicated by the voxel data VD[q]. A value given to each of the plurality of cells represents a threshold stored in each storage element of the dither mask DZ. Among the internal voxels Vx-IN[q], the internal voxels Vx-IN[q] classified as the target voxels VxT are represented as dot-patterned cells, and the internal voxels Vx-IN[q] classified as the non-target voxels VxH are represented as patternless cells.

    PNG
    media_image4.png
    742
    534
    media_image4.png
    Greyscale

[0202] Thereafter, as shown in FIGS. 13A to 13C, the determination unit 95 associates the plurality of internal voxels Vx-IN[q] constituting the inside section L-IN among the aggregate of voxels Vx indicated by the voxel data VD[q] with the plurality of storage elements of the dither mask DZ in a one-to-one correspondence (S220). 
[0205] Thereafter, the determination unit 95 selects one internal voxel Vx-IN[q] from the non-selected internal voxels Vx-IN[q] in the target voxel determining process being performed, among the plurality of internal voxels Vx-IN[q] indicated by the voxel data VD[q] (S230). 
[0206] Subsequently, the determination unit 95 compares the dot forming index value RF generated in step S120 of FIG. 8 with the threshold corresponding to the one internal voxel Vx-IN[q] in selected in step S230 among the plurality of thresholds of the dither mask DZ, and determines whether or not the dot forming index value RF is equal to or greater than the threshold (S240). 
[0207] In a case where the determination result in step S240 is positive, that is, in a case where the dot forming index value RF is equal to or greater than the threshold corresponding to one internal voxel Vx-IN[q], the determination unit 95 determines the one internal voxel Vx-IN[q] as the target voxel VxT in which the dot is formed (S250). 
[0208] Meanwhile, in a case where the determination result in step S240 is negative, the determination unit 95 determines the one internal voxel Vx-IN[q] as the non-target voxel VxH in which the dot is not formed (S260).
[0209] Thereafter, the determination unit 95 selects all the internal voxels Vx-IN[q] of the inside section L-IN indicated by the voxel data VD[q] in step S230 of the target voxel determining process being performed, and determines whether or not the respective internal voxels Vx-IN[q] have been classified as any one of the target voxels VxT and the non-target voxels VxH (S270). In a case where the determination unit in 
[0210] In a case where the determination result in step S280 is positive, the determination unit 95 adds “1” to the variable q, and then proceeds to the process of step S220 (S290). In a case where the determination result of step S280 is negative, that is, in a case where the variable q reaches “q=Q”, the determination unit 95 ends the target voxel determining process. 
[0211] As mentioned above, in the target voxel determining process according to the present embodiment, the target voxel VxT is determined such that the pillars K which extend in the Z-axis direction are formed in the inside section L-IN. Thus, in the inside section L-IN, the plurality of target voxels VxT is formed so as to be continued in the Z-axis direction, and the plurality of non-target voxels VxH is formed so as to be continued in the Z-axis direction. …

Regarding claim 2, UTSUNOMIYA further teaches an initial position setting unit that sets an initial position of the attribute pattern relative to the three-dimensional object ([0186] [0187] the position and stacking direction of the shape of pillars are determined).

Regarding claim 3, UTSUNOMIYA further teaches the initial position setting unit sets the initial position so as to satisfy a predetermined condition ([0186] [0187] the initial position are set to satisfy the predetermined stacking direction).



Regarding claim 5, UTSUNOMIYA further teaches an editing process reception unit that receives at least one of movement, rotation, enlargement, and reduction as a process for editing the attribute pattern ([0198] – [0200] rotates the dither mask).

Regarding claim 7, UTSUNOMIYA further teaches the attribute pattern is one of a plurality of attribute patterns, and receives the plurality of attribute patterns ([Figs. 12-13 the pillar shapes K1-K8 or [0204] dither mask DZ(1) and dither mask (DZ(2)).

Regarding claim 10, UTSUNOMIYA further teaches the attribute setting unit does not set the attribute for a part of the three-dimensional object outside the attribute pattern (Figs. 11-14 [0202] [0205] – [0211] the part of the 3D object outside the attribute patterns K1-K8 is not set).

Regarding claim 11, UTSUNOMIYA further teaches the attribute setting unit does not set the attribute or sets a predetermined value for a part of the attribute pattern outside the three-dimensional object (Figs. 11-14 [0202] [0205] – [0211] the part of the 3D object outside the attribute patterns K1-K8 is not set).



Regarding claim 13, UTSUNOMIYA further teaches the attribute setting unit sets, as the attribute, elements of pieces of the two-dimensional object data located at positions corresponding to the plurality of voxels of the three-dimensional object data in accordance with specification of a positional relationship between the three-dimensional object data and the two-dimensional object data ([0186] [0187] the initial position of the attribute patterns K1-K8 at dither mask plane are set to satisfy the predetermined stacking direction within the 3D object).

Regarding claim 14, UTSUNOMIYA further teaches the attribute setting unit sets the attribute by copying the elements arranged in two dimensions for the plurality of voxels of the three-dimensional object data (Figs. 11-14 [0202] [0205] – [0211] the attribute indicated by the attribute patterns are copied along the predetermined direction within the 3D object).

Regarding claim 15, UTSUNOMIYA further teaches the similar limitations to that of claim 1 therefore is rejected on the same basis.


Regarding claim 16, UTSUNOMIYA teaches the claimed apparatus. Therefore, he teaches the program for implementing the apparatus.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA as applied to claims 1-5, 7 and 10-16 above, in view of Nagahari US 20180022021 A1.

Regarding claim 6, UTSUNOMIYA does not explicitly teach in response to that a resolution of the attribute pattern and a resolution of the plurality of voxels are different from each other, the attribute setting unit converts at least either the resolution of the 
Nagahari teaches in response to that a resolution of the attribute pattern and a resolution of the plurality of voxels are different from each other, the attribute setting unit converts at least either the resolution of the attribute pattern or the resolution of the plurality of voxels such that the resolution of the attribute pattern and the resolution of the plurality of voxels match ([0072] change the resolution of the plurality of voxels to match the resolution of the dither matrix – resolution of the attribute pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified UTSUNOMIYA to incorporate the teachings of Nagahari because they all directed to 3D printing processing. Matching the resolution of the attribute pattern and the resolution of the plurality of voxels will help apply the attribute pattern to the 3D object.

Regarding claim 8, Nagahari further teaches wherein the attribute setting unit sets an attribute of adjacent attribute patterns such that the attribute gradually changes between the plurality of attribute patterns (Figs. 5-7 [0073] – [0075] the dither matrix 70 gradually changed at adjacent layer, from figure 5, to 6, to 7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA as applied to claims 1-5, 7 and 10-16 above, in view of Damera-Venkata US 20050152005 A1.


 Damera-Venkata teaches in response to that at least either sizes or resolutions of the plurality of attribute patterns are different from each other, the attribute setting unit converts at least one of the sizes or the resolutions of the plurality of attribute patterns such that the sizes or the resolutions of the plurality of attribute patterns match ([0020] scaling the patterns of regular pixel grid and super-resolution into patterns with matching resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified UTSUNOMIYA to incorporate the teachings of Damera-Venkata because they all directed printing processing. Matching either sizes or resolutions of the plurality of attribute patterns will help combine the plurality of attribute patterns.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young KR 20160096950 A teaches generating 3D printing objects with selected attribute patterns with setting conditions.

Marketsmueller US 2018114368 A1 teaches excluding the area outside the selected mask and cloning the selected shape.
Ulichney US 20190152139 A1 teaches setting the resolution scale of voxels mapping with corresponding resolution scale of threshold matrix.
UTSUNOMIYA US 20170028649 A1 teaches 2D dither matrices of basic shapes and editing the basic shapes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/M.T./           Examiner, Art Unit 2115


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115